USCA4 Appeal: 22-6397      Doc: 14         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6397


        ADIB EDDIE RAMEZ MAKDESSI, a/k/a Eddie Makdessi,

                            Petitioner - Appellant,

                     v.

        BRYAN WATSON, Warden of Wallens Ridge State Prison,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:09-cv-00214-MHL)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Adib Eddie Ramez Makdessi, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6397       Doc: 14         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Adib Eddie Ramez Makdessi seeks to appeal the district court’s order denying his

        Fed. R. Civ. P. 60(b) motion for relief from the district court’s prior order denying relief

        on Makdessi’s 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit

        justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). See

        generally United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate

        of appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Makdessi has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We deny Makdessi’s request for an injunction related to the prison’s

        handling of his incoming legal mail. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         DISMISSED

                                                      2